People v Graham (2020 NY Slip Op 02540)





People v Graham


2020 NY Slip Op 02540


Decided on April 30, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2020

Friedman, J.P., Kapnick, Webber, Oing, JJ.


3399/12 11427 

[*1]The People of the State of New York, Respondent,
vJoseph Graham, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Stephen R. Strother of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered April 8, 2016, convicting defendant of violation of probation, revoking his sentence of probation and resentencing him to a term of 1&frac13; to 4 years, unanimously affirmed.
The record does not establish that the resentence was based on bias or other improper consideration. We find no basis for reducing the resentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2020
CLERK